Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 1 January 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport January 1st 1781
                        
                        Your Excellency’s Letter of the 23d instant, I received Last night, I received Likewise one from Governor
                            Trumbull to which I made the answer of which I send you here a copy. I wish that the 2d Division may be numerous enough to
                            oblige us to extend as far as Newhaven. Mr Meyers, nephew of Mr Gerard is gone on the 26th with the Duplicates of our
                            Dispatches, I hope he will have got clear. Major Gibbs is arrived here yesterday in good health, and I will endeavour to
                            Contribute to make his stay here as agreable as possible I need not tell to your Excellency that I expect news from France
                            with great impatience and that I’ll forward them to you with all possible speed. I am with respect Your Excellency’s Most
                            obedient and most humble servant
                        
                            le cte de rochambeau
                        
                        
                            I beg of you to forward the inclosed box and papers to the Ch. de La Luzerne, it is for the
                                Philanthropic society for the recovery of the Drowned persons, in Philadelphy. 
                        

                     Enclosure
                                                
                            
                                Copy of a Letter from General Rochambeau to Governor Trumbull of Connecticut
                                Sir
                                Newport January 1. 1781
                                
                            
                            your Excellency’s Letters of the 29. and 30. Last, I received this morning. I have not been able to go
                                myself to new-haven but I had sent there one in whom I could trust. The Place would be exceeding fine for Troops and
                                certainly we shall make use of it in the spring, and when the operations will begin it will very likely be one of our
                                best and principal marts, which is a reason for not draining it in this moment.
                            I own to your Excellency that I have the greatest repugnancy for the winter quarter, to put there a
                                regiment of two  I make it a constant rule in war as well as in morality
                                never to tempt the Devil, and If I were in Clinton’s place I would have a great hankering to fall upon a corps that
                                would be with so much difficulty succoured, by its distance from the rest of the Troops and the difficulty of the
                                Ferrys upon the river of Connecticut. I would Like much better, (if your Excellency and the Council find that
                                New-London, the 3. Norwich and Windham are too much troubled by the Troops,) that they were put towards Hadham and
                                Middletown, any where in short that your Excellency chuses, between The Thames and Connecticut rivers. These are the
                                military reasons that ought to guide the winter quartering of Troops, and I beg of your Excellency to consider them,
                                in case of the arrival of the second Division, this season.
                            As to the supplies proposed by public contract by the 4. N.E. and N.Y. states, I am ready to Listen to
                                all the propositions that will be made. I wish to have the honor of observing to your Excellency that ’till now, I
                                have been extremely satisfied with Colonel Wadsworth, who has our principal confidance that the
                                formalities and the Delays unavoidable in the administration of the States, have wherewith to make me fear for an army
                                whose needs are always urgent, that the Example of what have I had here by the Different troops during the campaign,
                                from the states of Boston and rhode island is not encouraging, because I have been obliged five or
                                six times to send them provisions that they were in want of, several times. However your Excellency may be persuaded
                                that We will Listen, the Admiral and I to all the proposals that will be made, from the great
                                desire, we have to agree to all that can be beneficial to the common cause. I have the &a 
                        
                        
                    